



COURT OF APPEAL FOR ONTARIO

CITATION: Lee v. McGhee, 2018 ONCA 128

DATE: 20180209

DOCKET: C64335

Feldman, Paciocco and Fairburn JJ.A.

BETWEEN

Byeongheon Lee

Appellant/Plaintiff

and

Doc McGhee, McGhee Entertainment, Capital
    Security and Investigations, Canadian Tire Centre,
Gene Simmons
and Kiss

Respondents/Defendants

Byeongheon Lee, appearing in person

Stephen Cavanagh, for the respondent, Simmons

Heard and released orally: February 8, 2018

On appeal from the judgment of Justice Marc R. Labrosse
    of the Superior Court of Justice, dated August 22, 2017.

REASONS FOR DECISION

[1]

The appellants claim was struck out as outside the jurisdiction of the
    Superior Court.

[2]

Under s. 46.1(2) of the
Human Rights Code
, R.S.O. 1990, c. H.19,
    a person cannot bring a civil court action based solely on an infringement of
    a right under part 1 of the
Code
. The statement of claim as currently
    drafted bases the claim against Mr. Simmons solely on a breach of the
Human
    Rights Code
.

[3]

The motion judge discussed the possibility of an amendment to the
    statement of claim but stated that the appellant did not request an opportunity
    to amend. He also reviewed the statement of claim and could not find facts that
    would support another named cause of action against Mr. Simmons.

[4]

The appellant is a self-represented litigant. He has made attempts to
    seek redress through approaches to the Human Rights Commission, but he has been
    unable to make progress there whether because of language difficulties or for
    other reasons.

[5]

We see no error in the decision of the motion judge based on the
    statement of claim as drafted. It was clear however during the oral argument of
    this appeal that Mr. Lee did not fully appreciate the limits of the statement
    of claim as drafted. In our view the appellant should be entitled  if he wants
    to and thinks he has the basis to do so  to bring a motion in Superior Court
    to amend his statement of claim to bring it within the jurisdiction of the
    Superior Court.

[6]

The appeal is therefore dismissed, but without prejudice to the ability
    of the appellant to bring a motion, if so advised, to the Superior Court within
    45 days of today for leave to amend his statement of claim to bring it within
    the jurisdiction of the Superior Court.

[7]

No costs will be awarded.

K.
    Feldman J.A.

David
    M. Paciocco J.A.

Fairburn
    J.A.


